PER CURIAM.
Edward Hoover appeals the circuit court’s revocation of his probation and sentences in this Anders 1 appeal. We affirm the revocation of probation and resulting sentences, but remand for the circuit court *852to enter a written order of revocation of probation which specifies the conditions Hoover was found to have violated. Sharpe v. State, 88 So.3d 363 (Fla. 4th DCA 2012); A.T.J.F. v. State, 78 So.3d 57 (Fla. 4th DCA 2012).

Affirmed, but remanded.

GROSS, MAY and LEVINE, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).